                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 ANTHONY HICKEY,                                    )
                                                    )
                Plaintiff,                          )
                                                    )
 v.                                                 )      No.     3:20-CV-481-RLJ-HBG
                                                    )
 CLINICAL SOLUTIONS,                                )
                                                    )
                Defendant.                          )

                                   MEMORANDUM OPINION

        Plaintiff, a prisoner of the Tennessee Department of Correction incarcerated in the

 Trousdale Turner Correctional Center (“TTCC”), has filed a pro se complaint alleging violations

 of U.S.C. § 1983 [Doc. 1] and a motion for leave to proceed in forma pauperis [Doc. 4].

        Plaintiff has sued Clinical Solutions, which appears to be the entity responsible for

 providing medical and dental care at TTCC, and his complaint alleges denials of such care to

 Plaintiff during his confinement in TTCC [Doc. 1 p. 1–7]. The general venue statute for federal

 district courts provides in relevant part as follows:

                A civil action may be brought in—

                (1) a judicial district in which any defendant resides, if all
                defendants are residents of the State in which the district is located;

                (2) a judicial district in which a substantial part of the events or
                omissions giving rise to the claim occurred, or a substantial part of
                property that is the subject of the action is situated; or

                (3) if there is no district in which an action may otherwise be brought
                as provided in this section, any judicial district in which any
                defendant is subject to the court's personal jurisdiction with respect
                to such action.




Case 3:20-cv-00481-RLJ-HBG Document 10 Filed 01/15/21 Page 1 of 2 PageID #: 36
 28 U.S.C.A. § 1391(b)(1)-(3). A federal district court may transfer a civil action to any district or

 division where it could have been filed originally “in the interest of justice.” 28 U.S.C. § 1406(a).

        As set forth above, Plaintiff’s complaint sets forth claims that arose during his incarceration

 in the TTCC, which is in Trousdale County, Tennessee, which lies within the Nashville Division

 of the United States District Court for the Middle District of Tennessee. 28 U.S.C. § 123(b)(2);

 https://www.tnmd.uscourts.gov/divisions-court. The Court therefore concludes that the proper

 venue for this case is the Nashville Division of the Middle District of Tennessee. See O’Neill v.

 Battisti, 472 F.2d 789, 791 (6th Cir. 1972) (finding that venue in a suit against a public official lies

 in the district where he performs his official duties).

        Accordingly, the Clerk will be DIRECTED to transfer this action to the Nashville Division

 of the Middle District of Tennessee and to close this Court’s file.



                IT IS SO ORDERED.

                                                                ENTER:



                                                                        s/ Leon Jordan
                                                                  United States District Judge




                                                    2

Case 3:20-cv-00481-RLJ-HBG Document 10 Filed 01/15/21 Page 2 of 2 PageID #: 37
